Order entered February 13, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00376-CR

                               JOE HENRY MACK, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Collin County, Texas
                           Trial Court Cause No. 002-80956-2013

                                            ORDER
       On November 1, 2013, this Court adopted a finding that appellant is represented by court-

appointed counsel Robert Hultkrantz. We ordered appellant to file his brief by December 6,

2013. When appellant’s brief was not filed by January 14, 2014, the Court ordered that appellant

file his brief within fifteen days. We further warned that the brief was not filed within that time

the Court would order Robert Hultkrantz removed as appellant’s attorney and would order the

trial court to appoint new counsel to represent appellant in the appeal. To date, appellant has

neither filed his brief nor communicated with the Court regarding the appeal.

       Accordingly, the Court ORDERS Robert Hultkrantz removed as appellant’s appointed

attorney of record.
        We ORDER the trial court to appoint new counsel to represent appellant in this appeal

and to transmit to the order appointing counsel to this Court within FIFTEEN DAYS of the date

of this order.

        We ABATE the appeal to allow the trial court to comply with this order. The appeal

shall be reinstated fifteen days from the date of this order or when the order appointing new

counsel is received.


                                                  /s/    DAVID EVANS
                                                         JUSTICE